DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 	Claims 1-13, 16-18, 21, 22, 34, 36-39, 48-51 have been cancelled.  Claims 24-26 have been withdrawn.  Claims 14, 20, 28-30, 41, 43, and 44 have been amended.  Claim 53 is new.
Claims 14, 15, 19, 20, 23, 27-33, 35, 40-47, 52, and 53 are under examination.

2.	The objections to claims 14, 15, 20, 41, and 43 are withdrawn in response to the amendments filed on 11/23/2021.
	All obviousness-type rejections are withdrawn in response to the amendment to introduce the limitation of a CD8+ T-cell comprising two different CARs in claim 14.
	New grounds of rejection are set forth below.

Claim Objections
3.	Claim 28 is objected to because of the recitation “a” with respect to 4-1BB and CD28.  Appropriate correction to replace “a” with “the” is required.

New Rejections
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 27, 30, 32, 33, 38, 41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the CARCD8+” claims 27, 30, 32, 33, 38, renders the claims unclear because the parent claim 14 recites a first and a second CARCD8+ and thus, the recitation “the CARCD8+” makes it uncertain which one of the first and second CARCD8+is intended.   
Claims 41 and 43 recite a first and a second CARCD8+ and further that “the CARCD8+” has an intracellular domain which is different that the intracellular domain of the CARCD+ which makes it uncertain which one of the first and second CARCD8+is intended.
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. (Cancer Immunol. Res., 2013 July 1, 1: 1-20), in view of both Martin-Orozco et al. (Immunity, 2009, 31: 787-798) and Guedan et al. (Mol. Ther., 2012, 20, Supplement 1, p. S130, Abstract 329). 
Lanitis et al. teach a composition comprising dual specificity CD4+ T-cells and dual specificity CD8+ T-cells in a ratio of 1:1, each CD4+ and CD8+ T-cell expressing     a first CAR comprising anti-mesothelin scFV, a transmembrane domain, and the CD3-zeta intracellular signaling domain; and a second CAR comprising an anti-folate receptor scFV, a transmembrane domain, and the CD28 costimulatory signaling domain as intracellular signaling domain.  Lanitis et al. teach a method for treating cancer, where the dual specificity T-cells specifically target the tumor cells as opposed to the normal cells and exhibit superior anti-cancer activity and persistence in vivo; thus, Lanitis et al. also teach a pharmaceutical composition (claims 14, 15, 19, 20, 23, 27-30, 32, 33, 43-45) (see Abstract; p. 4-6; p. 8; p. 14, Fig. 1; p. 18, Fig. 5; Supplementary Materials and Methods).
	Lanitis et al. do not teach Th17 polarized CD4+ cells (claim 31).  Martin-Orozco et al. teach that Th17 cells enhance the activation, recruitment, and proliferation of tumor specific CD8+ cells necessary for the antitumor effect (see Abstract; paragraph bridging p. 788 and 789; p. 790, paragraph bridging columns 1 and 2; p. 792; p. 793, column 1, first paragraph).  Martin-Orozco et al. teach that Th17 and CD8 T-cells directed against tumor antigens could be used together to enhance anti-cancer immunity in cancer patients (see paragraph bridging p. 795 and 796).  Based on these teachings, one of skill in the art would have found obvious to modify the composition of Lanitis et al. by specifically using Th17 cells as the T-cells to achieve the predictable result of obtaining a composition exhibiting enhanced antitumor activity.  By doing so, one of skill in the art would have obtained Th17 cells having the CD28 costimulatory domain.  Furthermore, Guedan et al. teach that Th17 cells having the ICOS costimulatory domain exhibit enhanced function and persistence as compared to Th17 cells having the CD28 costimulatory domain (claims 14 and 20) (see Abstract).  One of skill in the art would have found obvious replace the CD28 costimulatory domain with the ICOS costimulatory domain to achieve the predictable result of obtaining a composition with enhanced therapeutic potential.
With respect to claim 40, it is noted that SEQ ID NO: 40 represents the sequence of the wild-type ICOS (see the instant specification, p. 13, lines 12-13).  Since Guedan et al. do not teach that the ICOS domain comprises a mutation, one of skill in the art would have reasonably concluded that Guedan et al. teach the wild-type ICOS and would have found obvious to use such as the co-stimulatory signaling domain to obtain the Th17 cells.  While the cited prior art does not teach the ICOS mutant set forth by SEQ ID NO: 46 (claim 52), as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of record that using the mutant ICOS set forth by SEQ ID NO: 46 as opposed to the wild type ICOS leads to results which differ to such an extent that the difference is really unexpected.
With respect to claims 41 and 42, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 14, 15, 19, 20, 23, 27-33, 35, 40-47, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. taken with both Martin-Orozco et al. and Guedan et al., in further view of Powell et al. (WO 13/063419).
The teachings of Lanitis et al., Martin-Orozco et al., and Guedan et al. are applied as above for claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52.  Lanitis et al., Martin-Orozco et al., and Guedan et al. do not teach the anti-mesothelin scFv set forth by SEQ ID NO: 80 (i.e., ss1, see Table 2 in the instant specification) (claim 35).  Powell et al. teach that ss1 could be used to obtain anti-mesothelin CARs (see p. 2-3; p. 11, lines 7-13).  Modifying the composition of Lanitis et al., Martin-Orozco et al., and Guedan et al. by specifically using ss1 scFv would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat mesothelin-expressing cancers.
	With respect to claims 46 and 47, Powell et al. teach therapy with autologous T cells (p. 4, lines 1-7; p. 10, lines 20-26; p. 52, lines 10-17), and Guedan et al. teach therapy in animal subjects and further suggest clinical trials (see Abstract).  Thus, using T-cells isolated from a cancer subject would have been obvious to one of skill in the art with the reasonable expectation of obtaining a composition suitable to treat the cancer in the subject.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. taken with both Martin-Orozco et al. and Guedan et al., in further view of Tammana et al. (Human Gene Therapy, 2010, 21: 75-86)
The teachings of Lanitis et al., Martin-Orozco et al., and Guedan et al. are applied as above for claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52.  Lanitis et al., Martin-Orozco et al., and Guedan et al. do not teach modifying the CD8+ T-cells with 4-1BB (claim 53).  Tammana et al. teach synergy between 4-1BB and CD28 with respect to the anti-tumoral activity of CD8+ T-cells (see Abstract; p. 84).  One of skill in the art would have found obvious to modify the CD8+ T-cells of Lanitis et al., Martin-Orozco et al., and Guedan et al. by further including 4-1BB in either the first or the second CAR to achieve the predictable result of obtaining a composition with enhanced anti-tumoral activity.  By doing so, one of skill in the art would have obtained CD8+ T-cells comprising a first CAR containing 4-1BB and a second CAR containing CD28.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
10.	The arguments are answered to the extent that they pertain to the new rejections.

	The argument of unexpected results (as shown in Example 6 and Fig. 10) is not found persuasive.  Example 6 discloses therapy with CD4+ T-cells comprising a CAR having ICOS together with CD8+ T-cells each comprising a first CAR having the CD28 costimulatory domain and a second CAR having the 4-1BB costimulatory domain.
	That the composition taught by the combination of the cited prior art would exhibit enhanced persistence was reasonably expected because: (1) Martin-Orozco teaches that Th17 cells enhance the activation, recruitment, and proliferation of tumor specific CD8+ T-cells; and (2) Guedan teaches that Th17 cells having the ICOS costimulatory domain exhibit enhanced function and persistence.  One of skill in the art would have reasonably expected that Th17/ICOS would have increased persistence, that Th17/ICOS would enhance the persistence and therapeutic potential of CD8+ T-cells. 
Furthermore, since Tammana teaches synergy between 4-1BB and CD28 with respect to the anti-tumoral activity of CD8+ T-cells, one of skill in the art would have reasonably expected to further enhance the therapeutic potential by using both 4-1BB and CD28.

	The applicant also argues that one of skill in the art would have rather been motivated to use CD28 instead of ICOS in the CD4+ T-cells because Shuford teaches that CD28-mediated costimulation is highly biased toward CD4+ T-cell activation.
	This is not found persuasive.  While Shuford teaches a 4-1BB bias toward CD8+ T-cell activation and a CD28 bias toward CD4+ T-cell activation, Shuford is silent with respect to ICOS.  Shuford cannot contradict Guedan’s teaching that Th17 cells having the ICOS costimulatory domain exhibit enhanced function and persistence as compared to Th17 cells having the CD28 costimulatory domain.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The argument of lack of reasonable expectation of success is not found persuasive because it is just an argument not supported by any evidence.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633